UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 8, 2011 Micropac Industries, Inc. (Exact name of registrant as specified in its charter) Delaware 0-5109 75-225149 (State or other jurisdiction (Commission File Number) (IRS employer of incorporation) Identification No.) 905 East Walnut Street, Garland, Texas Address of principal executive offices Zip Code Registrant’s telephone number, including area code:(972) 272-3571 N/A (Former name or former address, if changed since last report) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On and effective March 4, 2011, the Board of Directors of Micropac Industries, Inc. amended and restated the Bylaws of the Company. The Amended and Restated Bylaws are attached as Exhibit 3(ii) to this Form 8-K and are incorporated herein by reference. Item 9.01 Financial Statement and Exhibits Exhibit No.
